Exhibit 10.1

August 14, 2019

 

Joel Reich

ID # 003507

 

Dear Joel:

 

This letter confirms the agreement between NetApp, Inc. (“NetApp” or the
“Company”) and you regarding the terms of your retirement from the Company (the
“Agreement”)

 

1.

Retirement Benefits.  In consideration for you signing this Agreement, you will
be provided the following retirement benefits:

 

 

a.

Your employment with NetApp will terminate due to retirement on August 16, 2019
(your “Retirement Date”).  Between now and your Retirement Date, you will remain
a regular NetApp employee and continue to receive the same pay and benefits,
including stock besting and 401(k) employer match, if applicable.  Your health
insurance coverage will continue through the end of the month in which you
retire.

 

b.

As soon as administratively practical following your Retirement Date and no
later than September 15, 2019, you will receive a lump sum payment in the amount
of $262,000, less customary withholdings, representing six months of separation
pay.

 

c.

Following your Retirement Date, you are eligible to participate in the NetApp,
Inc. Executive Retiree Health Plan, pursuant to the terms and conditions of that
plan as they exist as of your Retirement Date.  If you choose not to join the
NetApp, Inc. Executive Retiree Health Plan or if you are ineligible to join the
plan pursuant to the terms and conditions of the plan (for example, because you
do not retire, but become employed elsewhere), you may elect to continue your
health insurance coverage under COBRA, assuming you are eligible for COBRA
continuation.

 

d.

NetApp will assume the lease on the apartment in Sunnyvale, CA, which you were
occupying and for which NetApp reimbursed you for rental expenses.

 

You agree that the foregoing retirement benefits (“Retirement Benefits”) shall
constitute the entire amount of consideration provided to you under this
Agreement, and that you will not seek any further compensation for any other
claimed damage, costs or attorneys’ fees in connection with the matters
encompassed in this Agreement.

 

2.

Stock Options and Restricted Stock Units (RSUs).  The vesting of your
performance-based RSUs (“PBRSU’s”) will be governed by the terms of the
applicable grant agreement.  All other time-based RSUs and stock options will
stop vesting on your Retirement Date.  Stock Administration will send a Closing
Statement to your mailing address on file with NetApp.  The Closing Statement
will identify any stock options available for exercise and the deadline to
exercise those options.  You must exercise any vested options that are
exercisable by the “Last Date to Exercise” on the Closing Statement.  If the
Last Date to Exercise falls on a weekend or holiday, you must complete your
transaction on or before the business day immediately preceding the Last Date to
Exercise.  If you have any questions or do not receive the statement within
two (2) weeks of your Retirement Date, it is your responsibility to contact
NetApp Stock Administration at stockadmin@netapp.com or (408) 822-4034.  Any
unvested stock options and RSUs as of your Retirement Date will be cancelled.

 

3.

Return of Company Property.  By the Retirement Date, you will return to the
Company all Company documents (and all copies thereof) and other Company
property and materials in your

 

--------------------------------------------------------------------------------

Exhibit 10.1

possession, or your control, including, but not limited to, Company files,
notes, memoranda, correspondence, lists, drawings, records, plans and forecasts,
financial information, personnel information, customer and customer prospect
information, sales and marketing information, product development and pricing
information, specifications, computer-recorded information, tangible property,
credit cards, entry cards, identification badges and keys, and any material of
any kind which contain or embody any proprietary or confidential material of the
Company (and all reproductions thereof).  You agree to return all Company
electronic equipment with all Company files, including but not limited to
Company email, intact.  You further confirm that you have cancelled all accounts
for your benefit, if any, in the Company’s name, including, but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computer accounts.  The Company will not pay any unpaid Retirement Benefits set
forth in paragraph 1 of this Agreement following your Retirement Date and all
Company property has been returned.

 

4.

Maintaining Confidential Information.  You agree not to disclose any
confidential information you acquired while an employee of the Company to any
other person, or use such information in any manner that is detrimental to the
Company’s interests, per NetApp’s Proprietary Information and Inventions
Agreement (“PIIA”) which you signed when you were hired, and you further agree
to honor the terms of the PIIA, including those terms which survive your
employment with the Company.

 

However, nothing in this Agreement prohibits you from reporting an event that
you reasonably and in good faith believe is a violation of the law to the
relevant law enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission or Department of Labor), or from
cooperating in an investigation conducted by such a government agency.  You are
hereby provided notice that under the 2016 Defend Trade Secrets Act, (1) no
individual will be held criminally or civilly liable under Federal or State
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that (A) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.  This Agreement also does not prevent the disclosure of factual
information relating to claims of sexual assault, sexual harassment, harassment
or discrimination based on sex, or retaliation for filing a claim of sexual
assault.

 

You agree to keep confidential and not disclose the terms and contents of this
Agreement, and the contents of any negotiations and discussion resulting in this
Agreement; provided however, that you may discuss this matter in confidence with
your spouse/domestic partner, attorney or accountant, so long as those parties
agree to be bound by this confidentiality agreement.  Nothing in this section
prohibits you from disclosing the terms of this Agreement (1) in order to
enforce the Agreement, (2) as otherwise required by law, or (3) as agreed to in
writing by an authorized representative of the Company.

 

5.

Cooperation with the Company.  You agree to cooperate fully with the Company in
its defense or prosecution of or other participation in any administrative,
judicial or other proceeding arising

 

--------------------------------------------------------------------------------

Exhibit 10.1

from any charge, complaint, action for protection of intellectual property, or
other action which has been or may be filed.

 

6.

Non-Disparagement.  You agree that, at all times, you shall not knowingly make
any false, disparaging or derogatory statements to any media outlet, industry
group, financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the company, or any
of its directors, officers, employees, agents, or representatives, or about the
Company’s products, services, technologies, business affairs and/or financial
condition.  The Company agrees that its officers or directors shall not
knowingly make any false, disparaging or derogatory statements to any media
outlet, industry group, financial institution or current or former employee,
consultant, client, customer of the Company or other person or entity regarding
you.  Nothing in this section prevents you or the Company from initiating or
participating in any government investigation and testifying truthfully under
oath pursuant to subpoena or other legal process.

 

7.

Non-Solicitation of Company Employees, Contractors or Consultants.  In
accordance with the terms of the PIIA you signed upon commencement of
employment, you will not for a period of one year immediately after the end of
your employment, directly or indirectly, individually or on behalf of any person
or entity, solicit or induce or assist in any manner in the solicitation or
inducement of any employee, contractor or consultant of the Company or any
affiliate company, to:

 

 

a.

render services to you or for your benefit or for the benefit of another person
or entity; and/or

 

b.

terminate his or her employment or engagement by the Company or affiliated
company.

 

As part of this restriction, subject to applicable laws, you will not provide
any Proprietary Information (as defined in the PIIA) regarding an employee of
the Company in connection with a third party considering that employee for
employment.  This restriction shall not apply to general and non-targeted
communications that advertise employment opportunities.  You understand that
this restriction shall also not apply to communications with employees of the
Company as part of your performance of duties for the Company (such as bona fide
hiring and firing decisions affecting Company personnel).

 

Where required by applicable law to be enforceable, the foregoing restrictions
shall be limited to employees, contractors, and consultants with whom you had
material business-related contact or dealings or as to whom you performed
supervisory responsibilities or received Proprietary Information about in the
last two years of employment with the Company (or such shorter period of time if
you have been employed with the Company for less than two years).

 

California Exception:  If you reside in California and are subject to its laws,
then you may not for a period of one year after your Retirement Date, either
directly or indirectly solicit or attempt to solicit, as that term is defined
pursuant to California law, any employee, independent contractor, or consultant
of the Company to terminate his or her relationship with the Company in order to
become an employee, consultant, independent contractor or re-seller to or for
any other person or entity outside the Company.  As part of this restriction,
subject to California law, you will not provide any Proprietary Information
regarding an employee of the Company in connection with a third party
considering that employee for employment.  This restriction shall not apply to
general and non-targeted communications that advertise employment opportunities,
unsolicited requests for employment or references so long as they do not
disclose Proprietary Information, or communications with employees of the
Company as part of the performance of

 

--------------------------------------------------------------------------------

Exhibit 10.1

duties for the Company (such as bona fide hiring and firing decisions affecting
Company personnel).

 

8.

Acknowledgment of Payment of Wages.  Except as set forth in Sections 1(b) and 2,
by your Retirement Date, you will have received your final paycheck which will
include a final payment for wages through your Retirement Date, bonuses (if
any), employee stock purchase plan reimbursement, accrued but unused vacation
pay and any similar payments due from NetApp, less applicable taxes, deductions
and withholdings, if applicable, as of the Retirement Date.  You acknowledge
that NetApp does not owe you any other amounts, except any valid unreimbursed
business expenses that you will submit to the Company and except as provided in
this Agreement.  Requests for reimbursement of business expenses must be made
within 45 days from your Retirement Date.  By signing this Agreement, you also
expressly agree that the Company may deduct from your Retirement Benefits check
any amounts owed to the Company as of your Retirement Date, including but not
limited to repayment of expenses and other benefits advanced to you by the
Company.

 

9.

General Release.  You understand that by signing this Agreement, you are
agreeing not to sue, or otherwise file any claim against, the Company or any of
its employees or other agents for any reason whatsoever based on anything that
has occurred as of the date you sign this Agreement.

 

 

c.

On behalf of yourself and your heirs and assigns, you hereby generally release
and forever discharge the “Releasees” hereunder, consisting of the Company, and
each of its owners, shareholders, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, attorneys
and insurers, and all persons acting by, through, under or in concert with them,
or any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which you now have or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to your hire, employment, remuneration, benefits or resignation by
the Releasees, or any of them, including any Claims arising under Title VII of
the Civil Rights Act of 1964, as amended; the Equal Pay Act, as amended; the
Fair Labor Standards Act, as amended; the Employee Retirement Income Security
Act, as amended; the California Fair Employment and Housing Act, as amended; the
Fair Labor Standards Act, as amended; the Employee Retirement Income Security
Act, as amended; the California Fair Employment and Housing Act, as amended; the
California Labor Code; and/or any other waiveable local, state or federal law
governing discrimination in employment, the payment of wages and employment
benefits, and all claims for attorneys’ fees costs and expenses.

 

Notwithstanding the generality of the foregoing, you do NOT release the
following claims:

 

 

i.

Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law;

 

ii.

Claims for workers’ compensation insurance benefits under the terms of any
workers’ compensation insurance policy or fund of the Company, though you
acknowledge that you did not suffer any workplace or work-related injury during
the term of your employment that you have not already reported to the Company;

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

iii.

Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

 

iv.

The right to file a charge with or report a claim or concern to the National
Labor Relations Board, Equal Employment Opportunity Commission, Securities and
Exchange Commission, the Occupational Safety and Health Administration and other
similar government agencies.  However, you agree that with respect to any
non-waiveable Claims brought before any government agency, you waive your right
(if any) to any monetary or other recovery should any government agency or other
third party pursue any claims on your behalf, either individually, or as part of
any collective action;

 

v.

Claims for statutory indemnity;

 

vi.

Claims to enforce this Agreement;

 

vii.

The right to testify in an administrative, legislative, or judicial proceeding
concerning alleged criminal conduct or alleged sexual harassment on the part of
the Company or its agents or employees, if you have been required or requested
to attend the proceeding pursuant to a court order, subpoena, or written request
from an administrative agency or the legislature; and

 

viii.

Claims that may not be released, waived, or compromised by private agreement.

 

 

d.

YOU ACKWNOLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISION OF CALIFORNIA CIVIL
CODE SECTION 1542, OR COMPARABLE APPLICABE STATE STATUTE, WHICH PROVIDES AS
FOLLOWS:

 

 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.  BEING AWARE OF SAID CODE
SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY HAVE THEREUNDER, AS WELL
AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 



 

 

c.

In accordance with the Older Workers Benefit Protection Act of 1990, you should
be aware of the following:

 

i.

You have the right to consult with an attorney and are hereby advised in writing
to consult with an attorney of your choice prior to signing this Agreement;

 

ii.

You are, through this Agreement, releasing the Releasees from any and all claims
you may have against them, including but not limited to claims for age
discrimination under the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§ 621, et seq.);

 

iii.

You understand that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.), that may arise after the date this
Agreement is signed, are not waived;

 

iv.

You have the opportunity of a full twenty-one (21) days from the date of this
Agreement, or the day you were presented with this Agreement, whichever is
later, to consider this Agreement before signing it, and if you have not availed
yourself of that full time period, you have failed to do so knowingly and
voluntarily; and

 

v.

You have seven (7) days after signing this agreement to communicate in writing
any revocation of this Agreement to the Chief Human

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

Resources Officer of the Company, for receipt within seven (7) days of
acceptance, and this Agreement will not be effective, and you will not receive
any of the Retirement Benefits, until that revocation period has expired.

 

10.

Severability.  The provisions of this Agreement are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

11.

Choice of Law/Venue.  The Parties agree that all controversies arising out of
this Agreement will be governed by the law of the state in which you were last
employed by the Company.  The prevailing party in any such action shall be
entitled to recover costs and attorneys’ fees.

 

12.

Voluntary and Knowing Agreement.  You represent that you have thoroughly read
and considered all aspects of this Agreement, that you understand all of its
provisions, and that you are voluntarily entering into said Agreement.

 

13.

Attorneys’ Fees and Costs.  You and the Company each agree to bear your own
attorneys’ fees and costs and expenses incurred, and to be incurred, in
connection with any Claim and the negotiation, execution and implementation of
this Agreement.

 

14.

Arbitration of Disputes.  Any controversy, dispute, or claim between the Parties
to this Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement; as well as all disputes arising out of or relating to the employment
relationship including, but not limited to, claims arising under statute,
regulation, contract or common law shall be resolved exclusively by arbitration,
before a single arbitrator, in accordance with the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association (“AAA”) then in
effect, and not by a court or jury trial.  AAA rules may be found at www.adr.org
or by using an internet search engine (such as google.com or bing.com).  If you,
for any reason, want the Company to provide you with a copy of these rules, the
request should be made within thirty (30) days of the execution of this
Agreement.  The arbitration shall be held within 45 miles of where you were last
employed by the Company.  Arbitration under this Agreement is governed by the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and evidences a transaction
involving commerce.

 

 

e.

This Agreement does not prevent you from filing a complaint or charge with the
Equal Employment Opportunity Commission or National Labor Relations Board, and
it does not apply to claims for workers’ compensation or unemployment insurance
benefits.

 

f.

The arbitrator will be selected by mutual agreement of the Parties or, if the
Parties cannot agree, by alternatively striking names from a list of arbitrators
supplied by the AAA in accordance with the AAA’s rules.  Each party will pay
his/her/its own attorneys’ fees, subject to any remedies a party may be entitled
to under applicable law.  However, in accordance with applicable law, the
Company will pay the arbitrator’s and arbitration fees.  The award of the
arbitrator shall be set forth in writing and shall be final and
binding.  Judgment upon any award may be entered in any court having
jurisdiction.

 

g.

Without waiving any other rights and remedies under this Paragraph, either you
or the Company may apply for provisional equitable relief from a court of
competent jurisdiction when an arbitration award may be ineffectual without such
provisional relief.  Nothing in this Paragraph shall preclude or excuse a party
from bringing an administrative claim before any agency in order to fulfill the
party’s obligation to exhaust administrative remedies before making a claim in
arbitration.

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

h.

Before submission of the written claim for arbitration, the Parties shall submit
the matter to non-binding mediation before a mutually selected neutral
mediator.  The Company shall pay the reasonable fees of the mediator and the
expenses associated with the mediation.  JAMS, Judicate West, or some comparable
independent mediation service shall be used to provide the mediator and the
rules under which the mediation shall be conducted.  In the event the claim is
not resolved through the mediation process, the claim shall be submitted to
binding arbitration, as provided herein.

 

15.

Entire Agreement; Amendment.  This Agreement sets forth the entire Agreement
between you and the Company and supersedes any and all prior oral and written
agreements or understandings between you and the Company concerning the subject
matter.  This Agreement may not be altered, amended or modified, except by a
further written document signed by you and the Company.

 

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return it to
NetApp, Human Resources Department, 1395 Crossman Avenue, Sunnyvale, CA
94089.  Your deadline to sign this Agreement is 21 days from your receipt of the
Agreement.

 

Respectfully

 

/s/ Debra McCowan

Debra McCowan

Chief Human Resources Officer

 

Accepted and agreed to on 8/29/2019

 

Signed by /s/ Joel Reich

    Joel Reich

 